                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

JET MIDWEST INTERNATIONAL CO., LTD.,                            )
                                                                )
                  Plaintiff / Judgment-Creditor,                )
                                                                )
                            vs.                                 )
                                                                )
Judgment-Debtor JET MIDWEST GROUP, LLC,                         )
PAUL KRAUS, KAREN KRAUS, F. PAUL                                )
OHADI in his capacity as trustee and legal                      )
representative of the F. Paul Ohadi Trust dated                 )   5:2018-cv-06019-FJG
December 15, 1999 and in his individual capacity,               )
the F. PAUL OHADI TRUST DATED                                   )
DECEMBER 15, 1999, KENNETH M.                                   )
WOOLLEY, JET MIDWEST, INC., KMW                                 )
BUSINESS JETS, LLC, and ALTA AIRLINES                           )
HOLDINGS, LLC,                                                  )
                                                                )
                  Defendants.
                                                                )
-------------------------------------------------------------   )
                                                                )

PLAINTIFF/JUDGMENT-CREDITOR JET MIDWEST INTERNATIONAL CO., LTD.’S
SUGGESTIONS IN RESPONSE TO OHADI/WOOLLEY DEFENDANTS’ MOTION TO
              ALTER OR AMEND JUDGMENT AND ORDER




         Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 1 of 20
                                              TABLE OF CONTENTS

                                                                                                                                   Page

I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 2

       A.        The Judgment Does Not Need to “Discuss” Mo. Stat. Ann. § 428.044.2 .............. 2

       B.        The Collection of Damages Should Not Be Stayed During the Receivership ........ 3

       C.        The Judgment Does Not Need to Identify the Receiver by Name .......................... 7

       D.        A Fee Award Does Not Need to Be Quantified for a Judgment to Be Final .......... 7

       E.        Well in Advance of the First Trial, the Parties Agreed that a Final Judgment
                 Should Be Entered Without Delay after the First Trial .......................................... 8

                 1.         This Issue Was Resolved in January 2019 and There Is No Reason
                            to Relitigate It Now..................................................................................... 8

                 2.         Even if This Issue Had Not Been Addressed Well Before the First
                            Trial, It Would Still be Appropriate to Enter a Rule 54(b)
                            Certification .............................................................................................. 11

       F.        Defendants’ Critiques of the May 26 Order Can Be Resolved on Appeal ........... 13

III.   CONCLUSION ................................................................................................................. 15




        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 2 of 20
                                                TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

                                                                   Cases

Budinich v. Becton Dickinson & Co.,
   486 U.S. 196 (1988) ...................................................................................................................7

Maristuen v. Nat’l States Ins. Co.,
  57 F.3d 673 (8th Cir. 1995) .......................................................................................................7

Obin v. Int’l Ass’n of Machinists & Aerospace Workers,
   651 F.2d 574 (8th Cir. 1981) .....................................................................................................7

                                                         Statutes and Codes

United States Code
   Title 28, section 1292(a)(2)........................................................................................................7

Missouri Revised Statutes Annotated
   Section 428.044.2.......................................................................................................................3

                                                       Rules and Regulations

Federal Rules of Civil Procedure
   Rule 54(b) ............................................................................................................................8, 11

                                                          Other Authorities

10 Moore’s Federal Practice – Civil Section 54.24 .........................................................................8




                                         ii
            Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 3 of 20
I.        INTRODUCTION

          Plaintiff / Judgment Creditor Jet Midwest International Co., Ltd. (“JM International”)

respectfully responds to the Ohadi / Woolley Defendants’ Motion to Alter or Amend Judgment

and Order (Docket No. 644) (the “Motion”). One of the requests made in the Ohadi / Woolley

Defendants’ Suggestions in Support (Docket No. 645) (the “Suggestions”) is uncontroversial:

specifically, the “request that the Court issue an amended Judgment clarifying the amount of

monetary damages being awarded.” See Suggestions at 3-4. JM International agrees there should

be an amended judgment specifying the amount of damages. On June 24, 2020, JM International

moved for an amended judgment specifying the amount of damages. See Docket Nos. 650, 651.

          The Ohadi / Woolley Defendants do not quantify what they believe the damages amount

should be. In its June 24, 2020 motion, JM International quantifies what the damages amount

should be and also attaches a Proposed Amended Judgment to that effect. See Docket No 651-2.

          As explained in JM International’s motion, this is a straightforward issue. Specifically:

                 The Ohadi / Woolley Defendants received fraudulent transfers with an aggregate

                  value of $41,054,949.67. See Docket No. 651, Table 1 (citing May 26 Order FF1

                  ¶¶ 184, 189, 350, 353, 367, 374 and CL ¶¶ 284, 315, 316).

                 However, the purpose of this fraudulent transfer case is only to satisfy the amounts

                  owed by JMG per the judgment entered on October 26, 2017 (the “Term Loan

                  Judgment”) in W.D.Mo. Case No. 17-cv-06005 (the “Term Loan Action”).

                 As entered on October 26, 2017, the Term Loan Judgment was in the amount of:

                  (i) $6,500,000; plus, (ii) $75,833.37 in pre-judgment interest, plus (iii) post-

                  judgment interest in the amount of 14% per annum. See Term Loan Judgment.

                 From October 26, 2017 through May 31, 2019, the Term Loan Judgment accrued


1
    As used herein, “FF” refers to Findings of Fact and “CL” refers to Conclusions of Law.

           Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 4 of 20
                post-judgment interest of $2,090,326.37, for a total Term Loan Judgment amount

                of $8,666,159.74 as of May 31, 2019. See May 26 Order, FF ¶ 242.

               Therefore, the amount of monetary damages that should be awarded in this case is:

                (i) $6,500,000 (the original principal amount); plus, (ii) $75,833.37 (pre-judgment

                interest); plus (iii) $2,090,326.37 (post-judgment interest through May 31, 2019);

                plus, (iv) post-judgment interest of 14% per annum from June 1, 2019 until the

                judgment is satisfied; plus, (v) such additional amounts as may be awarded to JM

                International in attorney fees or costs in the Term Loan Action or this case.

The damages award should be deemed satisfied if and when it is (i) paid in full by the Receiver on

behalf of the receivership estate or (ii) paid by or collected from the Ohadi / Woolley Defendants.

       The other positions taken in the Motion are without merit, as discussed in detail below.

II.    ARGUMENT

       As noted above, JM International agrees with the Ohadi / Woolley Defendants that this

Court should amend its judgment to specify the amount of monetary damages. The appropriate

amount of damages to be awarded pursuant to the May 26 Order is uncomplicated: it is the Term

Loan Judgment damages formula previously assessed against JMG in the Term Loan Action,

together with such fees and costs as may be awarded in this proceeding or the Term Loan Action.

The specific computation is described above and in JM International’s June 24, 2020 motion.

       The Ohadi / Woolley Defendants’ other arguments are without merit, as discussed below.

       A.       The Judgment Does Not Need to “Discuss” Mo. Stat. Ann. § 428.044.2

       The Ohadi / Woolley Defendants complain that the Court’s judgment does not sufficiently

“discuss the limitation on monetary judgments under Mo. Stat. Ann. § 428.044.2, which provides

that a ‘creditor may recover for the value of the asset transferred, as adjusted under subsection 3

of this section or the amount necessary to satisfy the creditor’s claim, whichever is less.’” See


                                     2
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 5 of 20
Suggestions at 4.    This argument is odd because, in their Proposed Findings of Fact and

Conclusions of Law, filed on January 21, 2020, the Ohadi / Woolley Defendants did not “discuss”

or otherwise cite this statutory provision. See Docket No. 623. The Ohadi / Woolley Defendants

have no basis to complain that the Court did not discuss a matter they themselves did not raise.

       It also is unnecessary to discuss this statutory provision, as it already is being properly

applied. JM International is not seeking to claw back fraudulent transfers in excess of the value

of JM International’s claim. JM International’s claim is the Term Loan Judgment that JMG refuses

to pay (plus such fees or costs as this Court may find it appropriate to award). In this fraudulent

transfer case, JM International is seeking damages in the precise amount of that claim – nothing

more, nothing less – as described in detail above and in JM International’s June 24, 2020 motion.

This point has been well understood by all parties since the day this case was filed. Under Mo.

Stat. Ann. § 428.044.2, it is appropriate to seek this amount because it is less than the value of the

assets ($41,054,949.67) that JMG fraudulently transferred to the Ohadi / Woolley Defendants.

       B.       The Collection of Damages Should Not Be Stayed During the Receivership

       The Ohadi / Woolley Defendants contend that JM International should not be allowed to

collect monetary damages against them until the Receiver has completed his work of liquidating

JMG’s assets. See Suggestions at 4-6. This argument is unpersuasive for three separate reasons.

       First, the Ohadi / Woolley Defendants do not offer any data regarding what inventory, if

any, JMG has preserved for the Receiver to liquidate, or what, if anything, the current orderly

liquidation value of that inventory is. As set forth in the May 26 Order, the facts are as follows:

               In mid-2018, JMG was in Chapter 11 bankruptcy proceedings in Delaware. During

                its bankruptcy case, JMG concealed virtually all its inventory from the Bankruptcy

                Court and, by extension, from all arm’s-length creditors who appeared in that case.

               In December 2018, after the bankruptcy case was dismissed, the Ohadi / Woolley

                                     3
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 6 of 20
      Defendants tried to foreclose. In their foreclosure announcement, they released a

      list of the inventory they planned to auction. By carefully reviewing that list with

      the help of its expert witness, Mr. Tokoph, JM International learned that JMG had

      secretly given the Ohadi / Woolley Defendants a complete inventory list so that

      they could foreclose on the assets JMG had hidden from the Bankruptcy Court.

     That December 2018 foreclosure list is the most up-to-date list of JMG’s inventory

      that was used at trial in this fraudulent transfer case. The only reason that list was

      available was that JMG had secretly given it to the Ohadi / Woolley Defendants,

      who then had to publish it when they tried to foreclose. In all other respects, both

      before and after December 2018, “JMG continued concealing highly relevant

      documents during fact discovery in this fraudulent transfer case, both before and

      after this Court entered an Order expressly requiring JMG to produce responsive

      documents.” See May 26 Order, CL ¶ 320. In other words, regarding JMG’s

      inventory, what was included within the evidentiary record at the trial in this case

      was a snapshot of JMG’s inventory as of a specific point in time: December 2018.

     Accordingly, when Mr. Tokoph prepared his report and testified at trial, he offered

      an orderly liquidation analysis based on a hypothetical scenario of a liquidation of

      that inventory beginning in December 2018. “It would not be appropriate to apply

      those estimates to any earlier, or subsequent, points in time, because of changes in

      market conditions and the contents of the inventory over time.” See id., FF ¶ 418.

     Because this is a fraudulent transfer case, it cannot be assumed that, from December

      2018 through the present – a period of over 18 months – JMG has preserved its

      inventory for the Receiver to liquidate. JMG repeatedly has demonstrated that it

      can and will fraudulently transfer assets in a matter of 24 hours when it suits JMG’s

                             4
Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 7 of 20
               purposes to do so. The COVID-19 pandemic also has introduced great volatility

               into the market for aircraft, engines and components. For all of these reasons, if

               the Ohadi / Woolley Defendants wish to argue that the receivership can serve as an

               adequate substitute for the collection of damages or posting of a bond, it would

               necessarily be their burden to prove that JMG currently still has inventory for the

               Receiver to liquidate, and if so, how much, and what it is worth. However, the

               Ohadi / Woolley Defendants do not offer any such evidence in the instant Motion.

See May 26 Order FF ¶¶ 384-386, 388, 428-436, 441 and CL ¶¶ 9, 64, 123, 216, 320, 321.

       Under these circumstances, collection of monetary damages cannot wait while the Receiver

completes his work. If the collection of damages is stayed, the following series of events could

easily unfold over the next several months: (i) the Receiver is appointed but, upon commencing

his investigation, discovers that most or all of JMG’s inventory is gone because JMG disposed of

it in anticipation of the Receiver being appointed, or that its value has diminished, while (ii) in the

meantime, the Ohadi / Woolley Defendants have manufactured liens over their personal assets,

moved assets to shell companies and overseas accounts, or taken other such steps to shield assets

from levy. Consequently, JM International would be forced to file yet another fraudulent transfer

case. If iterative fraudulent transfer cases are needed to respond to scheme after scheme by the

debtors, the purpose of fraudulent transfer litigation – to make the creditor whole – is defeated.

       Second, entering a monetary damages award does not diminish the practical need for the

receivership. The Receiver is not being appointed for the sole purpose of helping JM International

collect the Term Loan Judgment. The broader purpose of the receivership is to aid the arm’s-

length creditors (including but not limited to JM International) who were defrauded when JMG

concealed inventory from the Bankruptcy Court. Even if JM International were to collect the entire

Term Loan Judgment from the Ohadi / Woolley Defendants, the receivership would still be

                                     5
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 8 of 20
necessary to pay JMG’s other arm’s-length creditors. Last week, an arbitral tribunal handed down

an award against JMG, and in favor of a JM International affiliate known as Top Jet Enterprises,

Ltd., of approximately $87 million. See Docket No. 660. See also Exhibit A hereto. Just that one

claim, by itself, could consume JMG’s entire receivership estate and still be largely unsatisfied.

       Third, since the outset of this case, the Ohadi / Woolley Defendants have well known that

one of the principal forms of relief being sought was a damages award. There has never been any

confusion about this point. Now that this case has been resolved against the Ohadi / Woolley

Defendants, there is nothing unfair about awarding the relief that has been unequivocally sought

since the first day of this litigation. In the words of the Ohadi / Woolley Defendants’ own counsel:

          JM International “obtained a $6.5 million judgment on October 26, 2017 (the

           “Judgment”) against [JMG] that remains unsatisfied and, through the operative Third

           Amended Complaint . . . seeks to have the Ohadi/Woolley Defendants be jointly and

           severally liable for the Judgment on a fraudulent transfer theory.” See Docket No. 576

           (Pre-Trial Brief of Ohadi/Woolley Defendants) at 1 (underlining in original).

          “[I]t’s our position that this is a money damages dispute and we should not be

           foreclosed from foreclosure.” See Jan. 31, 2019 Conf. Tr. (Docket No. 250) at 4:15-

           17.

          “[S]ince it’s under the Missouri fraudulent transfer statute, a claim is recovered, or you

           recover a fraudulent transfer to the extent of the claim.” Id. at 6:12-15.

          “International initiated this lawsuit on February 16, 2018, in an attempt to unwind a

           number of payments made to, among others, the Ohadi/Woolley Defendants (the

           “Transfers”). See Docket No. 569 (Pre-Trial Brief of JMG) at 4 (emphasis in original).

          “JM Intl. is only a judgment creditor seeking monetary damages from Appellants as

           transferees. . .” See March 12, 2019 Opening Brief submitted by Ohadi/Woolley

                                     6
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 9 of 20
             Defendants to the Eighth Circuit Court of Appeals (Case No. 19-1098) at 26.

        The Ohadi / Woolley Defendants cannot credibly claim that they do not understand why

monetary damages are being awarded. This point has been a central feature of this litigation from

the very beginning. It can hardly come as a surprise that it is still part of this litigation at the end.

        C.      The Judgment Does Not Need to Identify the Receiver by Name

        In their Motion, the Ohadi / Woolley Defendants also argue that the judgment is defective

because, although it makes clear that a Receiver will be appointed, it does not identify the Receiver

by name. See Suggestions at 6. This critique of the judgment is unpersuasive because there is no

need for the judgment to name the Receiver. A separate Receivership Order can name the Receiver

and set the detailed terms and conditions for the Receiver’s actual appointment. JM International

therefore has submitted a Proposed Receivership Order. See Docket No. 661-1. The appointment

of a Receiver is immediately appealable and it therefore is of no moment, for appellate purposes,

whether the Receiver’s appointment appears in a document entitled “Order” or a document entitled

“Judgment.” See 28 U.S.C. § 1292(a)(2). Either way, Defendants can proceed with their appeal.

        D.      A Fee Award Does Not Need to Be Quantified for a Judgment to Be Final

        The Ohadi / Woolley Defendants point out that, while this Court has decided that JM

International should receive an award of its attorney fees and costs, this Court has not yet

determined the exact amount of fees and costs to award. See Suggestions at 6. The Ohadi /

Woolley Defendants try to use this point to cast doubt on whether the judgment can be or is meant

to be final. Id. But no less authority than the U.S. Supreme Court has held that “an unresolved

issue of attorney’s fees for the litigation in question does not prevent judgment on the merits from

being final.” Budinich v. Becton Dickinson & Co., 486 U.S. 196, 202 (1988). See also Maristuen

v. Nat’l States Ins. Co., 57 F.3d 673, 676 (8th Cir. 1995) (it is “erroneous” to suggest that a

judgment is not final until the fee award); Obin v. Int’l Ass’n of Machinists & Aerospace Workers,


                                      7
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 10 of 20
651 F.2d 574, 584 (8th Cir. 1981) (“A motion for an assessment of attorney’s fees raises a collateral

and independent claim for determination by the district court. Thus, a judgment on the merits of

an action, otherwise final, is final for purposes of appeal notwithstanding that a claim for attorney’s

fees may remain to be decided.”). Therefore, this criticism of the judgment should be rejected.

       E.      Well in Advance of the First Trial, the Parties Agreed that a Final Judgment
               Should Be Entered Without Delay after the First Trial

               1.      This Issue Was Resolved in January 2019 and There Is No Reason to
                       Relitigate It Now

       In the Suggestions, the Ohadi / Woolley Defendants state: “given the bifurcation order

(Docket No. 275), it is ambiguous whether the Court intends to certify its judgment against the

Ohadi/Woolley Defendants under Fed. R. Civ. P. 54(b).              The Ohadi/Woolley Defendants,

therefore, respectfully request that the Court issue an amended judgment clarifying whether it is a

final judgment as to the Defendants.” See Suggestions at 7. This argument has two basic flaws.

       First, a Rule 54(b) certification does not need to appear within the four corners of a

judgment. A Court’s Rule 54(b) findings can be presented in an Order or in such other format as

the Court may prefer. See Fed. R. Civ. P. 54(b); 10 Moore’s Federal Practice – Civil § 54.24[1].

       Second, in this case, the reason it was unnecessary to include Rule 54(b) findings in the

judgment is that this issue was dealt with well in advance of the November 2019 trial against JMG

and the Ohadi / Woolley Defendants. In January 2019 – ten months before that trial – the parties

stipulated, in the form of their Joint Motion to Bifurcate Trial (Docket No. 212) (the “Bifurcation

Motion”) (Exhibit B hereto), that a complete, final and enforceable judgment should be entered

immediately following the conclusion of that trial. The Bifurcation Motion is a written document

that was signed by each party’s counsel and filed on the case docket. The parties stipulated that:

           The first trial would include all claims against six defendants: (i) JMG; (ii) F. Paul

            Ohadi in his capacity as trustee and legal representative of the F. Paul Ohadi Trust dated


                                      8
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 11 of 20
              December 15, 1999 (the “Ohadi Trust”), and in his individual capacity; (iii) the Ohadi

              Trust; (iv) Kenneth M. Woolley; (v) KMW Business Jets, LLC, and (vi) Alta Airlines

              Holdings, LLC. See Bifurcation Motion ¶ 1;

             Bifurcation “will not in any way restrict the scope of the claims to be tried” against

              JMG and the Ohadi / Woolley Defendants. Id. ¶ 6;

             No party will argue that the Krauses or Jet Midwest, Inc. (“JM Inc.”) – the parties who

              were excluded from the first trial – were necessary parties for purposes of the trial of

              claims against JMG or the Ohadi / Woolley Defendants, “or that bifurcation otherwise

              delays or prevents a complete and final resolution of such claims in the April 15 Trial.”2

              Id. ¶ 7; and,

             “No Defendant will argue that bifurcation delays or prevents the entry or enforcement

              of a final judgment with respect to any claim against JMG, Mr. Ohadi, the Ohadi Trust,

              Mr. Woolley, KMW or Alta upon the conclusion of the April 15 Trial.” Id. ¶ 8.

          At a telephonic conference conducted in this case on January 31, 2019, there was a further

discussion regarding the reasons for the bifurcation of claims and parties in this case. During that

conference, the following statements were made by counsel for the Ohadi/Woolley Defendants:

             “The bifurcation was a result of an effort to try to simplify the issues for your Honor.

              There are a lot of issues that don’t have anything – and claims that don’t have anything

              to do with whether or not Mr. Ohadi and Mr. Woolley’s affiliates have an enforceable

              security interest.” See Jan. 31, 2019 Conf. Tr. (Docket No. 250) at 3:12-16.

             “The claims that were bifurcated out are primarily against – none of those are against

              Mr. Ohadi or Mr. Woolley. Those are all against the Krauses on separate issues, so



2
    When the Bifurcation Motion was filed, the first trial was scheduled for April 15, 2019. The first trial
    later was postponed to November 2019. The structure and scope of the first trial were not changed.
                                        9
          Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 12 of 20
           they were fairly easy to bifurcate. That’s one of the things we all agreed on, that those

           claims would not relate to whether or not we had an enforceable security interest.” Id.

           at 5:15-21.

       On February 8, 2019, this Court entered an Order (Docket No. 275) (the “February 8, 2019

Bifurcation Order”) granting the above-referenced Bifurcation Motion. See Exhibit C hereto. The

Order concluded: “Accordingly, the Court hereby GRANTS the parties’ Joint Motion to Bifurcate

the Trial (Doc. # 212).” See February 8, 2019 Bifurcation Order at 2 (emphasis in original).

       On March 6, 2019, this Court entered an additional Order (Docket No. 337) (the “March

6, 2019 Bifurcation Order”) reaffirming its February 8, 2019 Bifurcation Order. See Exhibit D

hereto (together with Docket No. 275, the “Bifurcation Orders”). The March 6, 2019 Bifurcation

Order concluded: “Accordingly, the Court ORDERS that the claims in this case shall remain

bifurcated as stated in the January 29, 2019 Order.” See March 6, 2019 Bifurcation Order at 2

(emphasis in original). The reference in the March 6, 2019 Bifurcation Order to a “January 29,

2019 Order” was clearly a reference to the Bifurcation Motion, which was filed on January 29,

2019 and was effectively made into an Order when approved by the Court on February 8, 2019.

       Shortly before the November 2019 trial, Defendants attempted to violate the Bifurcation

Motion by arguing, in a motion in limine, that JM International should not be allowed to present

evidence about transfers to the Krauses or JM Inc. at the trial against JMG and the Ohadi / Woolley

Defendants. This Court denied that motion in limine. See November 14, 2019 Order (Docket No.

600) (the “November 14, 2019 Order”) (Exhibit E hereto) at 2. This Court held: “The Court finds

that the bifurcated defendants agreed to the above referenced terms when the parties moved to

bifurcate this case. Having agreed that there would be no restriction on the scope of evidence that

may be presented, the Bifurcated defendants may not now move to restrict such evidence.” Id.

       Turning back to the Motion at issue here, it is unclear why the Ohadi / Woolley Defendants

                                    10
       Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 13 of 20
believe a further statement from this Court is needed to the effect that the Rule 54(b) requirements

were met. This issue was dealt with multiple times last year, as shown above, when the parties

agreed that a final, enforceable judgment should be entered following the first trial, and this Court

approved that agreement in three Orders. Certainly, JM International would not object to this

Court once again confirming that the Rule 54(b) requirements are met and that it thus is appropriate

to issue a final, enforceable judgment. But if the Ohadi / Woolley Defendants are seeking to delay

such a judgment by suggesting that it is necessary to litigate a Rule 54(b) issue at this time, their

position should be rejected as just another attempt to improperly escape the parties’ agreement.

               2.      Even if This Issue Had Not Been Addressed Well Before the First
                       Trial, It Would Still be Appropriate to Enter a Rule 54(b)
                       Certification

       As discussed above, it is not necessary to issue a further Rule 54(b) certification because

the parties executed and filed a written agreement over 18 months ago to the effect that a final,

enforceable judgment should be entered after the first trial in this case, and this Court approved

that agreement in three separate Orders. But there is also no reason why this Court cannot issue a

Rule 54(b) certification now as well. Under Rule 54(b), a Court may issue a final judgment with

respect to a sub-set of claims or a sub-set of parties when there is “no just reason for delay.” See

Fed. R. Civ. P. 54(b). Here, in the words of Rule 54(b), there is “no just reason for delay.” Id.

       First, all of the claims against JMG and the Ohadi / Woolley Defendants have now been

resolved. As the parties repeatedly recognized in advance of the first trial (see § II(E)(1), supra),

the claims against JMG and the Ohadi / Woolley Defendants (which were addressed in the first

trial) are distinct from the claims against the Krauses and JM Inc. (which are to be addressed in

the second trial). Regarding the claims against JMG and the Ohadi / Woolley Defendants, there

is nothing left to do other than (i) quantifying the award of attorney fees and costs and (ii) ensuring

that the judgment fully reflects all the remedies granted in the May 26 Order. As nothing else


                                     11
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 14 of 20
remains to be done, there is no reason to delay entering a final and enforceable judgment against

JMG and the Ohadi / Woolley Defendants. There is no possibility of the second trial (against the

Krauses and JM Inc.) disturbing the results of the first trial, as the trials involve different parties.

        This is not a case in which a court sub-divides a claim against a particular party into phases,

where, for example, the first trial resolves only liability questions and the second trial resolves the

computation of damages. In such cases, there might be practical reasons not to enter judgment or

allow the prosecution of an appeal after the first trial. But that is not what happened here. In this

case, the first trial encompassed all of the claims and requests for relief against JMG and the Ohadi

/ Woolley Defendants. Therefore, a final and enforceable judgment should be entered at this time.

        Second, this is a fraudulent transfer case. This case was brought because JMG not only

has refused to pay the Term Loan Judgment (entered nearly three years ago, on October 26, 2017),

but has fraudulently transferred and concealed assets to make the Term Loan Judgment

uncollectible. As found in the May 26 Order, Defendants’ conduct includes, but is not limited to:

           Secretly paying themselves millions of dollars from the proceeds of JM International’s

            loan collateral. See May 26 Order, FF ¶¶ 148-250.

           Following entry of the Term Loan Judgment, secretly colluding with JMG on a plan to

            “scrap” the company. Id. ¶¶ 251-257

           Instructing JMG to move its AWN share certificates from Los Angeles to Utah before

            they could be seized by the U.S. Marshals Service, and while a TRO to freeze the same

            share certificates was pending before this Court. Id. ¶¶ 258-285.

           Manufacturing a new “lien” over JMG’s assets 24 hours after JM International had

            served a garnishment writ. Id. ¶¶ 286-320.

           Pretending that the Ohadi Trust had a senior, blanket lien over all of JMG’s assets,

            while in fact, with Mr. Ohadi’s approval, Mr. Woolley was secretly siphoning tens of

                                     12
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 15 of 20
            millions of dollars of JMG’s assets to himself. Id. ¶¶ 321-375.

           Hiding virtually all of JMG’s inventory from a federal bankruptcy court, and then

            attempting to stake their own foreclosure of the inventory. Id. ¶¶ 376-441.

       Now, another case – this fraudulent transfer case – has been resolved against Defendants.

If a final, enforceable judgment is not entered at this time, there can be little doubt that Defendants

will seize upon that opportunity to once again fraudulently transfer assets, this time to frustrate the

judgment entered here. JM International should not be in an endless loop of litigating additional

fraudulent transfer cases, always needing to bring another new case to claw back the assets that

Defendants fraudulently transferred after the last case was resolved against them. This matter

should be brought to a final resolution now. To do so, the Court should enter a judgment specifying

all of the relief awarded, including monetary damages and the appointment of a receiver. The

Receiver can then begin his work. With respect to the damages award, the Ohadi / Woolley

Defendants must post a bond pending appeal or JM International must begin collection efforts.

       F.      Defendants’ Critiques of the May 26 Order Can Be Resolved on Appeal

       The Ohadi / Woolley Defendants devote the remainder of their legal brief to expressing

disagreement with the May 26 Order. See Suggestions at 7-8. The Ohadi / Woolley Defendants

surely will use their appeal to test these arguments. That forthcoming appeal will be the third time

that JMG and the Ohadi / Woolley Defendants have sought relief from the 8th Circuit as part of

their seemingly endless campaign to delay and obstruct the collection of the Term Loan Judgment.

       As this Court will recall, in 8th Circuit Case No. 18-1311, JMG asked the 8th Circuit to

overturn the Term Loan Judgment on the ground that, according to JMG, this Court lacked

diversity jurisdiction to enter the Term Loan Judgment. This argument was never raised by JMG

during the Term Loan Action itself. Rather, it was invented by JMG only during this fraudulent

transfer case. In legal briefs filed in this fraudulent transfer case and before the 8th Circuit, JMG


                                     13
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 16 of 20
insisted that the Term Loan Judgment was entered without a proper basis in diversity jurisdiction.

This argument never had a reasonably defensible basis and was rejected by the 8th Circuit in four

paragraphs of its August 2, 2019 Opinion. In addition, the 8th Circuit ordered JMG to pay JM

International’s fees and costs from the Term Loan Action, and also to pay the costs of the appeal.

       But that was not the end of Defendants’ efforts to delay this case, and escalate the costs of

this case, by bringing appeals before the 8th Circuit. On January 15, 2019, the Ohadi / Woolley

Defendants commenced 8th Circuit Case No. 19-1098, in which the Ohadi / Woolley Defendants

contended that the temporary restraining order and preliminary injunction entered against them by

this Court on January 4, 2019 was both procedurally and substantively improper. Procedurally,

the Ohadi / Woolley Defendants complained that this Court somehow had been unfair to them

during the preliminary injunction hearing held on January 3, 2019, even though they had raised no

such objections during the January 3, 2019 hearing itself. Substantively, the Ohadi / Woolley

Defendants argued that there was no basis for the injunction. In an Opinion issued on March 25,

2020, the 8th Circuit rejected both of those arguments and affirmed the preliminary injunction.

       The Ohadi / Woolley Defendants certainly are entitled to go before the 8th Circuit again,

this time to challenge this Court’s ultimate resolution of the merits of JM International’s claims

against them. However, there is no reason to believe that this forthcoming appeal has any greater

likelihood of success than the last two appeals, both of which were rejected. What is important is

that the collectability of this Court’s judgment is not impaired during appeal, particularly given

that this is a fraudulent transfer case in which this Court already has found dozens upon dozens of

prior fraudulent transfers. As discussed, the receivership cannot ensure collectability because the

Ohadi / Woolley Defendants do not disclose what inventory, if any, JMG still has for the Receiver,

or what its value is. The snapshot of JMG’s inventory at trial was from December 2018 – over 18

months ago. This Court has found that “JMG continued concealing highly relevant documents

                                    14
       Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 17 of 20
during fact discovery in this fraudulent transfer case, both before and after this Court entered an

Order expressly requiring JMG to produce responsive documents.” See May 26 Order, CL ¶ 320.

       This Court should enter a final and enforceable judgment specifying not only that a

Receiver is to be appointed, but also the award of monetary damages, and should require a bond

up to the full amount of that damages award, anticipated awards of fees and costs, and post-

judgment interest through the likely one-year appellate cycle. If the Ohadi / Woolley Defendants

post that bond, it will remain in place while the Receiver takes stock of and liquidates JMG’s

inventory. If JMG has preserved its inventory for the Receiver and cooperates with the Receiver

during the life of the receivership, hopefully the Receiver will be successful in generating sufficient

net proceeds to pay the Term Loan Judgment and related fees and costs. If so, the bond will be

returned and this case will be at an end. However, a full bond is necessary in case the Receiver

discovers that much or all of JMG’s inventory is gone, or that its value has diminished, or that or

JMG is uncooperative – scenarios that, given the circumstances of this case, are all too likely.

III.   CONCLUSION

       For the reasons set forth herein, JM International respectfully requests that this Court:

(i) amend the judgment to specify the amount of monetary damages awarded; (ii) either find that

a Rule 54(b) certification was already entered 18 months ago in the form of this Court’s Orders

granting the Bifurcation Motion, or grant such a certification now, and (iii) deny the Motion in all

other respects while granting such other and further relief as the Court may deem just and proper.




                                     15
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 18 of 20
Date: July 7, 2020                  Respectfully submitted,

                                    By: /s/ Eric Epstein__________
                                    Eric Epstein
                                    Geoffrey Sant
                                    Ari Berman
                                    Michelle Ng
                                    Carol Lee
                                    Daryl L. Kleiman
                                    31 West 52nd Street
                                    New York, NY 10019-6131
                                    Tel.: 212-858-1000
                                    Email: geoffrey.sant@pillsburylaw.com
                                    Email: ari.berman@pillsburylaw.com
                                    Email: eric.epstein@pillsburylaw.com
                                    Email: michelle.ng@pillsburylaw.com
                                    Email: carol.lee@pillsburylaw.com
                                    Email: daryl.kleiman@pillsburylaw.com

                                    - and –

                                    Kirk T. May, Mo. Bar # 31657
                                    Carrie Phillips, Mo. Bar #69278
                                    GM Law PC
                                    1201 Walnut Street, Suite 2000
                                    Kansas City, MO 64106
                                    Tel.: 816-471-7700
                                    Email: kirkm@gmlawpc.com
                                    Email: carriep@gmlawpc.com

                                    Attorneys for Plaintiff/Judgment-Creditor Jet
                                    Midwest International Co., Ltd.




                                    16
       Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 19 of 20
                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 7, 2020, I electronically filed the foregoing document the Clerk

of the Court using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record for this case.



                                                                   Michelle Ng
                                                  Attorney for Jet Midwest International Co. Ltd.




                                     17
        Case 5:18-cv-06019-FJG Document 663 Filed 07/07/20 Page 20 of 20
